 


109 HR 4181 IH: Rocky Flats Minerals Acquisition Act
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4181 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2005 
Mr. Udall of Colorado introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize the acquisition of certain mineral rights in Colorado, and for other purposes. 
 
 
1.Short title, findings, and purpose 
(a)Short titleThis Act may be cited as the Rocky Flats Minerals Acquisition Act.  
(b)FindingsThe Congress finds the following: 
(1)Pursuant to the Rocky Flats Wildlife Refuge Act of 2001 (subtitle F of Public Law 107–107), upon completion of its cleanup and closure, the Rocky Flats Environmental Technology Site, located in Colorado, will be transferred to the Department of the Interior and managed as a unit of the National Wildlife Refuge System.  
(2)Acquisition by the United States of certain mineral rights associated with Rocky Flats is desirable in order to—  
(A)further sound management of the site as a national wildlife refuge; and  
(B)reduce the long-term responsibility of the Department of Energy.  
(3)The likelihood of acquiring such rights will be increased by providing the Secretary of the Interior additional methods for completion of the acquisition.  
(c)PurposeThe purpose of this Act is to authorize and facilitate acquisition of mineral and other rights associated with the Rocky Flats site.  
2.DefinitionsIn this Act: 
(1)Mineral rightsThe term mineral rights means the right, title, and interest of parties other than the United States with respect to minerals located within the boundary of the Rocky Flats National Wildlife Refuge.  
(2)Fair market valueThe term fair market value means the value of a mineral right, as determined by an appraisal performed by an independent, certified mineral appraiser under the Uniform Standards of Professional Appraisal Practice.  
(3)Natural resource damage liability claimThe term natural resource damage liability claim means a natural resource damage liability claim under subsections (a)(4)(C) and (f) of section 107 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607) arising from hazardous substances releases at or from Rocky Flats that, as of the date of enactment of this Act, are identified in the administrative record for Rocky Flats required by the National Oil and Hazardous Substances Pollution Contingency Plan prepared under section 105 of that Act (42 U.S.C. 9605).  
(4)SecretaryThe term Secretary means the Secretary of Energy.  
(5)TrusteesThe term Trustees means the Federal and State officials designated as trustees under section 107(f)(2) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607(f)(2)).  
(6)Rocky flatsThe term Rocky Flats means the Department of Energy facility in the State of Colorado known as the Rocky Flats Environmental Technology Site.  
(7)Rocky flats national wildlife refugeThe term Rocky Flats National Wildlife Refuge has the same meaning as in the Rocky Flats National Wildlife Refuge Act (subtitle F of Public Law 107–107).  
3.Purchase of mineral rights 
(a)Purchase of mineral rights 
(1)In generalThe Secretary may purchase mineral rights.  
(2)ConditionsThe Secretary shall not purchase a mineral right under paragraph (1) unless— 
(A)the owner of the mineral right is a willing seller; and  
(B)the Secretary purchases the mineral right at fair market value.  
(b)Consultation regarding priorityThe Secretary shall consult with the Secretary of the Interior in order to identify which purchases of mineral rights should have the highest priority.  
(c)Retention of mineralsMineral rights purchased under this Act shall be retained by the United States, and are hereby withdrawn from disposal under the mining and mineral leasing laws of the United States.  
4.Funding and release from liability 
(a)FundingFor the purpose of purchasing mineral rights under this Act, the Secretary may use— 
(1)of the amounts appropriated to the Secretary for the Rocky Flats Environmental Technology Site during fiscal year 2006, $10,000,000; and  
(2)any other funds appropriated for such purpose.  
(b)Release from liabilityNotwithstanding any other law, any natural resource damage liability claim shall be considered to be satisfied by—  
(1)the purchase by the Secretary of mineral rights for consideration in an amount equal to $10,000,000;  
(2)the payment by the Secretary to the Trustees of $10,000,000; or 
(3)the purchase by the Secretary of any portion of mineral rights for—  
(A)consideration in an amount less than $10,000,000; and 
(B)a payment by the Secretary to the Trustees of an amount equal to the difference between $10,000,000 and the amount paid under subparagraph (A). 
(c)Use of funds 
(1)In generalAny amounts received by the Trustees under subsection (b) shall be used by the Trustees for the purposes described in section 107(f)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607(f)(1)), including— 
(A)the purchase of any additional Rocky Flats mineral rights that were not purchased by the Secretary under this subsection; and  
(B)the development of habitat restoration projects at Rocky Flats.  
(2)ConditionAny expenditure of funds under this paragraph shall be made jointly by the Trustees. 
(3)Additional fundsThe Trustees may use the funds received under subsection (b)(3) in conjunction with other private and public funds. 
5.Transfer of management responsibilities for lands containing rocky flats mineralsNotwithstanding the Rocky Flats National Wildlife Refuge Act (16 U.S.C. 668dd note; Public Law 107–107), administrative jurisdiction over lands in Rocky Flats where active development of mineral rights is occurring shall remain with the Secretary and shall not be transferred to the Secretary of the Interior until such time as mining has terminated and the lands have been reclaimed by the mineral rights holders in accordance with requirements established by the State of Colorado. 
6.Additional authority to acquire mineral interestsSection 3174 of Public Law 107–107 (115 Stat. 1381) is amended by adding at the end the following: 
 
(g)Acquisition of Mineral interests and interests in lands or waters 
(1)In generalThe Secretary of the Interior may acquire mineral interests, including interests in sand and gravel, and any other non-Federal interests in lands or waters, within Rocky Flats by— 
(A)purchase with funds available to the Secretary for such purpose; 
(B)exchange under section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716); 
(C)issuance of credits in an amount equal to some or all of the market value of the mineral or other interests acquired, with the concurrence of the person transferring such interests to the United States; or 
(D)any combination of the means described in subparagraphs (A), (B), and (C). 
(2)Definition of creditsFor purposes of this subsection, the term credits means appropriate legal instruments or other written documentation, or an entry in an account managed by the Secretary of the Interior, that can be used in lieu of any other monetary payment— 
(A)for bonus bids for lease sales on the Outer Continental Shelf; or 
(B)for royalty due on oil or gas production under any lease of an area located on the Outer Continental Shelf outside the zone described in section 8(g)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)(2)). 
(3)Transferability of creditsAny credits issued under this subsection shall be freely transferable to any other person, if the transferor notifies the Secretary of the Interior of the transfer by such method as the Secretary may specify. 
(4)ExpirationAny credits issued under this subsection shall expire 10 years after the date on which they are issued. 
(5)Acquisition through exchange 
(A)Same-state restriction not applicableThe requirement under section 206(b) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(b)) that lands or interests exchanged under that section must be located in the same State shall not apply to land (or an interest in land) in Rocky Flats that is acquired by the United States in an exchange under that section. 
(B)Limitations 
(i)Suitability for disposalNothing in this subsection shall be construed as authorizing disposal of any public land or interest therein that has not been identified as suitable for disposal pursuant to section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713). 
(ii)Lands outside exterior boundariesNo lands (or interests therein) located outside the exterior boundaries of Rocky Flats may be acquired by the Federal Government for the purposes of this subtitle except with the consent of the owner thereof. 
(6)Management of acquired interestsAny interests acquired by the United States under this subsection shall be managed by the Secretary of the Interior under the standards that apply to the Rocky Flats National Wildlife Refuge. No minerals acquired under this subsection shall be subject to development or disposal by the United States or any other party under any law related to minerals owned by the United States. 
(7)Relation to other authorityThe authorities provided to the Secretary of the Interior by this subsection are in addition to any other authority available to the Secretary with regard to acquisition of non-Federal interests located within Rocky Flats.. 
7.ExemptionNo acquisition of mineral rights under this Act shall be considered to constitute a major Federal action significantly affecting the quality of the human environment for purposes of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
 
